Opinion issued November 10, 2005     









In The
Court of Appeals
For The
First District of Texas




NO. 01-02-01318-CV




IN RE MACGREGOR (FIN) OY, Relator




Original Proceeding on Petition for Writ of Mandamus




SUPPLEMENTAL OPINION ON REMAND
          On July 10, 2003, we issued our original opinion in the above-referenced
cause.  See In re MacGregor (FIN) OY, 126 S.W.3d 176, 184–85 (Tex.
App.—Houston [1st Dist.] 2003, orig. proceeding).  On May 20, 2005, the Texas
Supreme Court conditionally granted mandamus relief and ordered this Court to
“vacate its order compelling KBR to ‘arbitrate all claims.’”  In re Kellogg Brown &
Root, Inc., 166 S.W.3d 732, 742 (Tex. 2005).  In our July 10, 2003 opinion, we
decreed: 
          The trial court is ordered to vacate its order denying MacGregor’s plea in abatement and motion to compel arbitration, to issue an
order compelling KBR to arbitrate all claims, and to stay all
proceedings pending arbitration.  Only if the trial court fails to
comply with these directions shall we instruct the clerk to issue
the writ.  

In re MacGregor, 126 S.W.3d at 184–85.  In accordance with the supreme court’s
order, we vacate only the hereinabove-quoted decree of our July 10, 2003 opinion and
issue the following decree in its stead:
The trial court is ordered to vacate its order denying MacGregor’s
plea in abatement and motion to compel arbitration and to stay all
proceedings pending arbitration.  Only if the trial court fails to
comply with these directions shall we instruct the clerk to issue
the writ.  
 
 
 
Evelyn V. Keyes
                                                                                  Justice
 
Panel consists of Justices Taft, Nuchia, and Keyes.